DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 4/18/2021 has been entered.

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-7 considered unpatentable for the reasons indicated below: The claims are no longer allowable in view of the available art. The notice of allowance dated 1/26/2021 is vacated. The EPO opposition proceeding has provided evidence that the material as claimed was for sale, in use, or otherwise available before the effective filing date of the application, see documents submitted 7/15/2020 and 4/18/2021. As claim 1 is no longer allowable in view of the art the later claims rejoinder dated 1/26/2021 is vacated. The restriction requirement mailed 6/28/2020 is still in effect. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over the public use, sale , or otherwise public availability of the product sold by Hydro to Metalweb on or about 4/16/2014 see page 22/60 of the opposition statement filed 11/14/2019 and the summons for oral proceedings dated 1/11/2021.
Claims 1 and 2: As is further detailed in the opposition proceeding before the EPO Hydro aluminum rolled products provides evidence of a sale of a product which renders obvious the instant claims (page 1 of the translated opposition proceeding). The EPO agrees with the arguments and evidence that the alleged prior use/sale preempts similar claim language (summons to attend oral proceedings dated 1/11/2021 page 7). Hydro also obtained the material (sold to Metalweb and then sold to Luxfer Superform) and conducted tests showing the claimed features were present. On the 
Claim 1
Batches composition 
Mg 2-6%
4-4.9%
Mn 0.7-1.8%
0.4-1%
Cr 0.001-0.05%
0.05-0.25%
Fe 0-0.2%
0-0.4%
Si 0-0.2%
0-0.4%
Al Balance
Balance


Claim 2 Zn 0-0.05%
0-0.25%






The Mg content falls with the claimed range. The other ranges are not taught explicitly but (Mn, Cr, Fe, Si, and Zn) are taught as having overlapping ranges. MPEP 2144.05 provides that in the case of overlapping ranges a prima facie case of obviousness exists. The tested specimen has a 0.2% proof stress of greater than 340 MPa (document O10 mechanical properties 351 MPa). The opposition proceeding and accompanying documents further includes evidence the density of intermetallic compounds as they are claimed are present in the sold steel. Document O14 as cited on the opposition proceeding page 31/60 states that tested samples included 84 and 112 per mm2 in the size range of 5-15 micrometers as measured in the RD TD plane. 
Thus, in view of this as the ranges are overlapping and the other requirements are present in the steel the claims are prima facie obvious in view of the steel sold or in public use by hydro to Metalweb and/or to Luxfer. 

Claims 3 and 4: The opposition statement discusses on pages 53-54/60 the claimed feature. In section H.1 and E5 the procedure for fabricating the plates is described and compared to the procedure set forth in the specification (opposition statement pages 32-33/60 and 38-40/60). The steps include casting, cooling with water, heat treating, hot rolling, and cold rolling (opposition statement pages 32-33/60). MPEP 2112.01 provides that where the claimed and prior art products are identical or 
Claim 5: According to the claim the plate is for blow molding. No structure appears to necessarily be associated with this feature. As the prior art plate previously sold renders the composition obvious and is made by the same method such that there is sufficient evidence the microstructure is the same it is further evident the applications of the material would be the same. Furthermore, MPEP 2145 II provides that recognizing or discovering a latent advantage or property does not necessarily make the claim patentable when the differences are otherwise obvious. In this case, intending for the plate to be for blow molding is obvious the structure of the two materials are the same meaning the uses would be the same. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736